         Case 4:21-po-05004-JTJ Document 4 Filed 01/19/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                PO-21-05004-GF-JTJ

              Plaintiff,                   VIOLATION:
                                           9712425
       vs.                                 Location Code: M13

  JAMES C. BARTO,                          ORDER

              Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $40 fine and $30 processing fee for violation 9712425 (for a total of $70), and for

good cause shown, IT IS ORDERED that the $70 fine paid by the defendant is

accepted as a full adjudication of violation 9712425. IT IS FURTHER ORDERED

that the initial appearance scheduled for January 21, 2021, is VACATED.

      DATED this 19th day of January, 2021.
